                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                    )
HEALTHPLAN SERVICES, INC.,          )
                                    )
     Plaintiff,                     )
                                    )
vs.                                 )   Case No. 8:18-cv-2608-T-23AAS
                                    )
RAKESH DIXIT, et al.,               )
                                    )
     Defendants.                    )
                                    )


          DEFENDANTS’ SECOND MOTION FOR EXTENSION OF TIME
         TO RESPOND TO RENEWED MOTION FOR SANCTIONS [Doc. 226]

       Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark Productions, Inc.

(collectively “Defendants”), move to extend by an additional three (3) days the time to respond to

the Renewed Motion for Sanctions, Fees and Order to Show Cause Why Dixit Defendants Should

Not Be Held in Contempt [Doc. 226] (the “Motion”), filed Plaintiff HealthPlan Services, Inc.

(“HPS”), from December 20, 2019 to December 23, 2019, as laid out below.

       1. The Motion was filed Thursday December 5, 2019 and the current deadline to respond

           is December 20, 2019 per this Court’s order [Doc. 232] on December 16, 2019 granting

           Defendants’ first motion for extension.

       2. Undersigned counsel requires the input of former co-counsel Mr. Hightower who has

           withdrawn from the instant matter due to health reasons. Mr. Hightower was directly

           and substantially involved in the matters at issue in the Motion and a proper response

           requires his complete input.




                                            Page 1 of 3
       3. However, Mr. Hightower has been ill this week such that he has been unable to assist

             undersigned counsel until just today December 20, 2019.

       4. Undersigned counsel with work with Mr. Hightower over the weekend to finish

             Defendants’ response for filing on Monday December 23, 2019.

       5. Consequently, undersigned counsel requires three days of additional time to file

             Defendants’ Response.

       6. It is submitted that the above circumstances constitute good cause and otherwise

             support granting the relief requested in this Motion. Rule 6(b), Fed. R. Civ. P.

       7. This Motion is made in good faith, and not merely for purposes of delay.

       8. Local Rule 3.01(g) Certification. Undersigned counsel emailed opposing counsel to

             schedule a conference with opposing counsel. Undersigned counsel will continue

             efforts to confer and “supplement the motion promptly with a statement certifying

             whether or to what extent the parties have resolved the issue(s) presented” in this

             Motion. Local Rule, 3.01(g), Middle District of Florida.

       WHEREFORE, Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark

Productions, Inc., request this honorable Court enter an order extending the time in which they

may respond to the Motion [Doc. 226] filed by HealthPlan Services, Inc., from December 20, 2019

to December 23, 2019, and for such other relief that is equitable and just.

                                  CERTIFICATE OF SERVICE

       I CERTIFY that on December 20, 2019, a true and accurate copy of this filing was filed

via the CM/ECF electronic filing system through which copies are served by email to all counsel

of record.



                                              Page 2 of 3
Dated: December 20, 2019.

                                     Respectfully submitted,

                                     /s/ Dustin D. Deese
                                     Dustin D. Deese, Esq.
                                     Florida Bar No. 634441
                                     Primary: dustin@deeselegal.com
                                     DUSTIN D. DEESE, P.A.
                                     P.O. Box 1720
                                     Dade City, FL 33526
                                     Tel.: 813-517-9732
                                     Fax: 813-574-2664
                                     Attorney for Rakesh Dixit, KnowMentum,
                                     Inc., Media Shark Productions, Inc., and E-
                                     Integrate, Inc.




                            Page 3 of 3
